Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 8, and 16 being independent and claims 1-15 being withdrawn.

Election/Restrictions
Applicant's election with traverse of Invention III, claims 16-20 in the reply filed on December 16, 2021, is acknowledged.  The traversal is on the grounds that the Office has not identified any mutually exclusive features among the various sets of inventions and that criterion (I) of MPEP 806.05(j) has not been shown.  This is not found persuasive as set forth below.
In relation to the Office allegedly not setting forth any mutually exclusive features, this is not true and the Examiner directs Applicant’s attention to pages 2-4 of the Restriction Requirement having a notification date of October 10, 2021 where the Examiner specifically explained mutually exclusive features between all of the sets of inventions (i.e., between Inventions I and II, between Inventions I and III, and between Inventions II and III).
In relation to criterion (I) of MPEP 806.05(j) allegedly not being shown, the Examiner also disagrees because each of the inventions can have a materially different design, mode of operation, function, or effect than the other.  For instance, Invention I is focused on receiving and determining standard procedure IDs and generating protocol recommendations based on the standard procedure IDs; Invention II is focused on mapping DICOM tags to imaging protocols,  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:
	In claim 16, lines 7 and 13, it appears that “a selection count” should be changed to --the selection count--.
	In claim 17, line 3, it appears that “a selection count” should be changed to --the selection count--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Independent claim 16 includes limitations that recite at least one abstract idea.  Specifically, independent claim 16 recites:

A method, comprising: 
receiving a local imaging procedure; 
generating one or more protocol recommendations based on the local imaging procedure; 
retrieving, from a database, a selection count for each of the one or more protocol recommendations; and 
responsive to a selection count for at least one of the one or more protocol recommendations being greater than a selection count threshold: 

receiving, from the user, a selected protocol recommendation from the at least one of the one or more protocol recommendations, 
increasing a selection count of the selected protocol recommendation, 
updating the database with the increased selection count for the selected protocol recommendation, and 
imaging a patient according to the selected protocol recommendation.

The Examiner submits that the foregoing underlined limitations constitute: “certain
methods of organizing human activity” because generating/determining an imaging protocol recommendation based on a local imaging procedure and then, when a “selection count” of the recommendation is greater than a threshold (e.g., when the recommended protocol has been used many times in the past which would indicate that it is an important or highly relevant protocol for this procedure), receiving a selection of the protocol from a user, increasing the selection count relates, and imaging a patient according to the selected recommendation to managing human behavior/interactions between people.  The claim recitations describe interactions between medical professionals as part of the process of imaging patients as medical professionals have long imaged patients using commonly or oft-used imaging protocols.  The limitations directed to retrieving a selection count from a database and updating the database with the increased selection count do not take the claim out of the above abstract idea because such limitations merely amount to insignificant extra-solution activity (data gathering; selecting data to be manipulated; storing data in memory) to the at least one abstract idea in a manner that does 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 17 and 18 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 17, this claim calls for receiving a selected protocol recommendation from a user, increasing the selection count of the selection, and imaging a patient per the selection which merely further defines steps that were indicated as being part of the abstract idea previously (“certain methods of organizing human activity”). 
In relation to claim 18, this claim calls for receiving a manually-entered protocol from the user, increasing the selection count for the manually-entered protocol, and imaging a patient per the manually-entered protocol which merely further defines steps that were indicated as being part of the abstract idea previously (“certain methods of organizing human activity”). 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):


A method, comprising: 
receiving a local imaging procedure; 
generating one or more protocol recommendations based on the local imaging procedure; 
retrieving, from a database, a selection count for each of the one or more protocol recommendations (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); and 
responsive to a selection count for at least one of the one or more protocol recommendations being greater than a selection count threshold: 
displaying, to a user, the at least one of the one or more protocol recommendations (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), 
receiving, from the user, a selected protocol recommendation from the at least one of the one or more protocol recommendations, 
increasing a selection count of the selected protocol recommendation, 
updating the database with the increased selection count for the selected protocol recommendation (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (storing data in memory) as noted below, see MPEP § 2106.05(d)(II)), and 
imaging a patient according to the selected protocol recommendation.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of retrieving the selection count for the protocol recommendations from the database and updating the database with the increased selection count, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated; storing data in memory) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations directed to displaying the protocol recommendations to the user, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

For these reasons, independent claim 16 does not recite additional element that integrate the judicial exception into a practical application and is therefore directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 17 and 18: These claims call for updating the database with the increased selection count which merely amounts to insignificant extra-solution activity (MPEP § 2106.05(g)) and conventional activity such as storing data in memory and updating an activity log (MPEP § 2106.05(d)(II))).
Claim 19: This claim calls for retrieving a confidence weight from the database for the protocol recommendations which merely amounts to insignificant extra-solution activity (MPEP 
Claim 20: This claim recites how the confidence weight for the protocol recommendations is greater than a threshold weight which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to displaying the protocol recommendations to the user, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to retrieving the selection count for the protocol recommendations from the database and updating the database with the increased selection count which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II)) and storing data in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); See MPEP 2106.05(d)(II)), and updating an activity log (See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014); See MPEP 2106.05(d)(II)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 16-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by U.S. Patent App. Pub. No. 2013/0072781 to Omernick et al. (“Omernick”):
	Regarding claim 16, Omernick discloses a method (Figures 2-5), comprising: 
receiving a local imaging procedure (step 44 in Figure 2 and [0031] illustrates/describes receiving parameter data for a first imaging procedure); 
generating one or more protocol recommendations based on the local imaging procedure ([0029] and [0032] discuss analyzing exam protocols and default settings of the imaging system based on the local imaging procedure which amount to “protocol recommendations” because they are associated with the local imaging procedure); 
retrieving, from a database, a selection count for each of the one or more protocol recommendations ([0029] and [0033] discuss identifying “frequently occurring” protocols which would require some obtaining a “selection count” of the “protocol recommendations” from some database); and 
responsive to a selection count for at least one of the one or more protocol recommendations being greater than a selection count threshold ([0029] and [0033] discuss identifying protocols having a frequency greater than a threshold): 
displaying, to a user, the at least one of the one or more protocol recommendations ([0030] discusses communicating the recommended protocol above the threshold to a medical professional which would be displayed via the interface of Figure 11), 
receiving, from the user, a selected protocol recommendation from the at least one of the one or more protocol recommendations ([0030] indicates that the medical professional can accept the recommendation), 
increasing a selection count of the selected protocol recommendation (the  “trending analysis” of [0029] and [0033] would require the count numbers of various protocols to be maintained over time to determine whether each is a “frequently occurring” protocol (which would thus require a “selection count” of each to be increased when selected)), 
updating the database with the increased selection count for the selected protocol recommendation (when the selection count is increased, the database would need to be updated over time to perform the trending analysis of [0029] and [0033]; also, [0030] discusses updating the system to reflect groupings), and 
imaging a patient according to the selected protocol recommendation (the patient would be imaged as shown in Figures 6-10; also [0058] notes how the patient is imaged according to the protocol).

	Regarding claim 17, Omernick discloses the method of claim 16, further including responsive to the user modifying the selected protocol recommendation prior to imaging ([0041] discusses how the operator can alter protocol settings which would be prior to imaging): 
increasing a selection count for the modified protocol recommendation (the  “trending analysis” of [0029] and [0033] would require the count numbers of various protocols to be maintained over time to determine whether each is a “frequently occurring” protocol (which would thus require a “selection count” of each to be increased when selected)), 
updating the database with the increased selection count for the modified protocol recommendation (when the selection count is increased, the database would need to be updated over time to perform the trending analysis of [0029] and [0033]; also, [0030] discusses updating the system to reflect groupings), and 
imaging the patient according to the modified protocol recommendation (the patient would be imaged as shown in Figures 6-10; also [0058] notes how the patient is imaged according to the protocol).

Regarding claim 18, Omernick discloses the method of claim 16, further including responsive to no selection count of the one or more protocol recommendations being greater than the selection count threshold ([0029] and [0033] discuss determining whether a protocol frequency is greater than a threshold; accordingly, in the case where the protocol frequency for all the protocols was below the frequency threshold, then there would be no selection count of the protocols being greater than the threshold), 
receiving, from the user, a manually-entered protocol ([0041] discusses how the operator can alter default parameters or protocol settings; accordingly in the case where there were no selection counts greater than the threshold, then the user could alter default parameters/protocols which would amount to a “manually-entered” protocol), 
increasing a selection count for the manually-entered protocol (the  “trending analysis” of [0029] and [0033] would require the count numbers of various protocols to be maintained over time to determine whether each is a “frequently occurring” protocol (which would thus require a “selection count” of each to be increased when selected)), 
updating the database with the increased selection count for the manually-entered protocol (when the selection count is increased, the database would need to be updated over time to perform the trending analysis of [0029] and [0033]; also, [0030] discusses updating the system to reflect groupings), and 
imaging the patient according to the manually-entered protocol (the patient would be imaged as shown in Figures 6-10; also [0058] notes how the patient is imaged according to the protocol).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0072781 to Omernick et al. (“Omernick”) in view of U.S. Patent App. Pub. No. 2016/0042146 to Douglass et al. (“Douglass”):
	Regarding claim 19, Omernick discloses the method of claim 16, but appears to be silent regarding specifically retrieving, from the database, a confidence weight for each of the one or more protocol recommendations.
Nevertheless, Douglass teaches ([0045] that it was known in the healthcare informatics art to recommend a list of a medical applications/protocols having relevancy scores (confidence weights) above a threshold value which would advantageously save time and resources by avoiding use of irrelevant applications/protocols.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved confidence weights for the one or more protocol recommendations from the database in Omernick as taught by Douglass to 

Regarding claim 20, the Omernick/Douglass discloses the method of claim 19, but appears to be silent regarding specifically wherein a confidence weight for each of the at least one of the one or more protocol recommendations is greater than a threshold confidence weight (per the Omernick/Douglass combination, the confidence weights for the protocol recommendations is above the threshold confidence weight as noted above in relation to claim 19; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have retrieved confidence weights for the one or more protocol recommendations from the database in Omernick as taught by Douglass to advantageously allow time and resources to be saved by limiting use of irrelevant applications/protocols).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686